In an action to foreclose a mechanic’s lien, the appeal is from an order of the County Court, Nassau County, dismissing the complaint at the close of the plaintiff’s ease insofar as said order grants leave to serve an amended complaint alleging the existence of a contract and plaintiff’s performance thereof and as denies costs to defendants. Order modified by striking therefrom everything following the word “ granted ” in the first ordering paragraph and by adding thereto the words “ without prejudice, and with costs to defendants.” As so modified order affirmed, with $10 costs and disbursements to appellants. It is clear that the trial court intended the dismissal to be without prejudice to future proceedings by any of the parties. On the scant record presented in this court, it cannot be said that such dismissal is unwarranted. Nolan, P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.